t c memo united_states tax_court charles robert schetzer petitioner v commissioner of internal revenue respondent docket no filed date charles robert schetzer pro_se deanna r kibler for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively as well an accuracy-related_penalty under sec_6662 for the taxable_year in the amount of dollar_figure after concessions by the parties the issue for decision is whether sec_469 is unconstitutional findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in omaha nebraska at the time that his petition was filed with the court during the years in issue petitioner was employed as a telemarketer and received wages in the amount of dollar_figure for and dollar_figure for petitioner also operated an automobile rental business for the years in issue the average period of customer use for petitioner's automobiles exceeded days on his and returns petitioner claimed schedule c losses respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 for the parties agree that computation of the taxable_portion of petitioner's social_security retirement benefits is a mechanical matter the resolution of which is dependent on the disposition of the issue for decision the parties also disagree as to whether certain schedule c deductions have been substantiated however given our holding on the constitutional issue we need not consider whether petitioner has substantiated these deductions - - of dollar_figure and dollar_figure respectively for the automobile rental business in the notice_of_deficiency respondent determined that petitioner was not entitled to the claimed schedule c losses under sec_469 because petitioner's automobile rental_activity constituted a rental_activity as defined in sec_469 opinion generally any passsive activity loss claimed by a taxpayer is not allowable as a deduction by virtue of sec_469 a a passive_activity is any activity that involves the conduct_of_a_trade_or_business in which the taxpayer does not materially participate see sec_469 however sec_469 and provides that regardless of material_participation any rental_activity is generally a passive_activity rental_activity is any activity where tangible_property held in connection with the activity is used by customers or held for use by customers and the gross_income attributable to the activity represents amounts paid principally for_the_use_of the tangible_property see sec_469 sec_1_469-1t a and b temporary income_tax regs fed reg date an exception is statutorily provided for certain taxpayers in real_property trades_or_businesses see sec_469 sec_469 provides an exception however to this rule_of complete disallowance sec_469 allows a taxpayer who is a natural_person and who actively participates in a rental_activity to claim a maximum loss of dollar_figure per year related to the rental real_estate petitioner does not dispute that his automobile rental_activity constituted a rental_activity as defined in sec_469 rather petitioner claims that he should be entitled to the dollar_figure passive_activity_loss offset available for rental real_estate activity under sec_469 1i he contends that disallowance of the losses from his automobile rental_activity as passive losses is unconstitutional because such disallowance violates the equal protection clause of the fifth_amendment of the constitution petitioner focuses on the classification provided in sec_469 which provides for a dollar_figure offset only for rental_real_estate_activities generally statutory classifications are valid if they bear a rational relation to a legitimate governmental purpose see 461_us_540 a higher level of scrutiny is applied if a statute interferes with the exercise of a fundamental right such as freedom of the exemption provided in sec_469 is phased out for taxpayers whose adjusted_gross_income is greater than dollar_figure see sec_469 a - - speech or employs a suspect classification such as race see eg id 448_us_297 congress ' power to categorize and classify for tax purposes is extremely broad see regan v taxation with representation supra 410_us_356 charles c 301_us_548 240_us_1 220_us_107 see also 550_f2d_1239 7th cir per curiam statutory difference in tax_rates for married couples and single individuals does not violate due process of law of the fifth_amendment perfect equality or absolute logical consistency between persons subject_to the internal_revenue_code is not a constitutional sine qua non in regan v taxation with representation supra pincite the supreme court stated legislatures have especially broad latitude in creating classifications and distinctions in tax statutes more than forty years ago we addressed these comments to an equal protection challenge to tax legislation the broad discretion as to classification possessed by a legislature in the field of taxation has long been recognized the passage of time has only served to underscore the wisdom of that recognition of the large area of discretion which is needed by a legislature in formulating sound tax policies since the members of a legislature necessarily enjoy a familiarity with local conditions which this court cannot have the presumption of constitutionality can be overcome only by the most explicit demonstration that a classification is a hostile and oppressive discrimination against particular persons and classes the burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it citing 309_us_83 fn refs omitted thus congress has broad authority to grant one class of taxpayers deductions not available to another and to recognize differences between various kinds of business see brushaber v union pac r r supra pincite and the provisions held constitutional therein for example upholding the constitutionality of the corporate_income_tax and observing that the due process clause of the 5th amendment does not limit a tax imposed on a class of taxpayers unless it was so wanting in basis for classification as to produce such a gross and patent inequality as to inevitably lead to the same conclusion an arbitrary confiscation of property 63_tc_118 if congress sees fit to establish classes of persons who shall or shall not benefit from a deduction there is no offense to the constitution if all members of one class are treated alike see brushaber v union pac r r supra high plains agricultural credit corp v commissioner supra clearly sec_469 1i does not interfere with the exercise of a fundamental right or employ a suspect classification cf regan v taxation with representation supra therefore we need not apply a higher level of scrutiny but must decide whether the statutory classification in sec_469 bears a rational relation to a legitimate governmental purpose see regan v taxation with representation supra pincite congress was rationally justified in enacting a revenue measure under sec_469 that preferentially treated certain qualifying taxpayers in the rental real_estate business sec_469 was generally enacted to reduce the number of tax_shelters prevalent at the time of its enactment the senate_finance_committee report provides that the extensive use of rental activities for tax_shelter purposes under prior_law combined with the reduced level of personal involvement necessary to conduct such activities made it clear that a change in the law was necessary to eliminate the losses claimed relating to such activities see s rept pincite 1986_3_cb_1 as to the reason for the allowance of the dollar_figure offset for rental_real_estate_activities the senate_finance_committee report states for the purposes of the passive 10ss provision rental activities are treated as passive without regard to whether the taxpayer materially participates in the case of rental real_estate however some specifically targeted relief has been provided because rental real_estate is held in many instances to provide financial security to individuals with moderate incomes in some cases for example an individual may hold for rental a residence that he uses part-time or that previously was and at some future time may be his primary residence even absent any such residential use of the property by the taxpayer the committee believes that a rental real_estate investment in which the taxpayer has significant responsibilities with respect to providing necessary services and which serves significant nontax purposes of the taxpayer is different in some respects from the activities that are meant to be fully subject_to limitation under the passive loss provision for example in the case of a rental real_estate investor whose cash expenses with respect to the investment e g mortgage payments condominium or management fees and costs of upkeep exceed cash inflows ie rent tax losses other than those relating to depreciation may not be providing any cash_flow benefit s rept supra c b pincite accordingly sec_469 1i was enacted to provide relief to moderate income taxpayers who invest in rental real_estate as a means of financial security which purpose serves significant nontax purposes of the taxpayer in light of the congressional intent it is appropriate that the statute provides a classification relating to rental real_estate investment we therefore think that a rational basis exists for the enactment of sec_469 and the classification provided therein further given that congress has broad latitude in creating classifications and distinctions in tax statutes we cannot hold that a rational basis does not exist for a classification of the type provided in sec_469 1i cf kozlowski v commissioner tcmemo_1979_176 by enacting sec_469 congress chose to allow deductions in excess of gross_income ie a loss to the extent of dollar_figure related to rental_real_estate_activities sec_469 simply is an exercise by congress of its broad authority to recognize differences between various kinds of activities see 240_us_1 as for the disallowance of the loss for other passive activities such as petitioner's automobile rental_activity the effect is an incidental financial burden and not an impermissible interference see 432_us_464 69_tc_505 we hold that the legislative classification provided by sec_469 is constitutional petitioner has made other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect our disposition of the disputed issue as well as the parties' concessions decision will be entered for respondent as to the deficiencies in taxes and for petitioner as to the accuracy- related penalty for
